Citation Nr: 1108154	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  05-32 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), from October 14, 2009.

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for PTSD with an evaluation of 30 percent effective May 21, 2003.  The Veteran filed a substantive appeal and the Board remanded the claim in December 2007 for additional development.  By rating action dated in December 2009, the RO increased the evaluation in effect for PTSD to 50 percent effective October 14, 2009.  In March 2010, the Board awarded an evaluation of 50 percent for PTSD the period prior to October 14, 2009 and denied the Veteran entitlement to an evaluation in excess of 50 percent for PTSD from October 14, 2009.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court issued an order that granted a Joint Motion for Remand (JMR), and vacated only that part of the Board decision which denied an evaluation in excess of 50 percent from October 14, 2009.  In the JMR, it was noted that a claim for TDIU should be adjudicated in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues have been amended accordingly.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, after a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim.

As noted in the JMR, VA has not yet adjudicated a claim for TDIU.  In light of a recent decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Veteran's claim for an increased rating for his PTSD includes consideration of entitlement to a TDIU since the issue is raised by the record.  The Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim, nor has relevant employment information been obtained.  Thus, on remand, the RO/AMC should provide corrective notice and request that the appropriate TDIU form be completed.

The Board observes that the October 2009 VA examiner indicated that the Veteran retired in mid-2000 and had been a firefighter.  Toward the end of the job, he had many conflicts with colleagues, particularly the younger ones, and supervisors as well.  The Veteran reported that his performance evaluations were only fair.  He also had concentration problems on his job, which caused him to make mistakes, such as forgetting to do tasks.  While the examiner commented that there would be some functional impairment with a return to work, the examiner did not address whether the Veteran's PTSD would render him unable to obtain or maintain gainful employment due to PTSD.

In light of the above, the Board finds that another VA examination to is necessary.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.


2.  Ask the Veteran to provide the names and addresses of all medical care providers who treated the Veteran for PTSD since May 2009.  After securing any necessary release, the RO/AMC should request these records.  In addition, obtain mental health treatment records from the VA Boston Healthcare System and associated clinics dating since May 2009. 
 
3.  After the above has been completed to the extent possible, the Veteran should be afforded a VA psychiatric examination to determine the current nature and severity of his PTSD.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran, the examiner should provide a Global Assessment of Functioning score and indicate the impact the Veteran's PTSD has on his ability to obtain or retain gainful employment.  Specifically, the examiner should provide an opinion as to whether the Veteran's PTSD renders the Veteran unemployable without regard to age or nonservice connected disabilities.

4.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


